Citation Nr: 0416511	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  00-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for mitral valve 
prolapse with cardiomegaly status post mitral valve 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to July 
1989.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from a Deparment of Veterans Affairs (VA) 
Regional Office (RO) rating decision in March 1999.  The 
veteran's claim for an increase was received in January 1999.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part. 


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Veteran Appeals (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

A preliminary review of the evidence shows that the issue on 
appeal remains unresolved, clinically.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

The Board notes that service-connected mitral valve prolapse 
with cardiomegaly status post mitral valve replacement is 
evaluated as 30 percent disabling in accordance with 
Diagnostic Codes 7000-7016.  

The current rating criteria incorporate objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs) at which cardiac 
symptoms develop.  METs are measured by means of a treadmill 
test. However, it is recognized that a treadmill test may not 
be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.

If a treadmill test is thought to be inadvisable due to 
factors including the foregoing, the examiner's estimation of 
the level of activity, expressed in METs and supported by 
examples of specific activities, such as slow stair climbing 
or shoveling snow that results in dyspnea, fatigue, angina, 
dizziness, or syncope, is acceptable.  
See 38 C.F.R. § 4.104, Note 2 (2003).

The VA cardiology examination in January 2003 noted METs 
estimated at 7; however, the examiner did not determine that 
a treadmill test was not feasible.

The CAVC has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining adequate and contemporary VA 
examinations, by a specialist when needed.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The VBA AMC should make arrangements 
for the veteran to undergo a special VA 
cardiology examination by a specialist in 
cardiology, or an appropriate medical 
specialist, including on a fee basis, if 
necessary, to determine the nature and 
degree of severity of service-connected 
mitral valve prolapse with cardiomegaly, 
status post mitral valve replacement.  
The claims file, a separate copy of this 
remand and copies of the current criteria 
for rating mitral valve prolapse under 
Diagnostic Codes 7000-7016 must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
further indicated studies should be 
conducted.

The examiner should correlate the 
clinical findings to the rating criteria.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, the examiner should 
state such fact and provide an estimation 
of the veteran's level of activity 
expressed in METs. 

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed.  
In particular, the VBA AMC should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
formally readjudicate the issue of 
entitlement to an increased evaluation 
for mitral valve prolapse with 
cardiomegaly, status post mitral valve 
replacement with consideration of 
38 C.F.R. § 3.321. 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for a scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for an increased evaluation.  38 C.F.R. § 3.655 (2003). 



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




